176 F.3d 472
Norman D. Randolphv.State Board of Control, Dr. Nick J. Staresinic, Chairman,Dr. Sean Hughes, Vice Chariman, State Board of Control,Individually, Operating as Clairton City School District,Brenda Washington, Frank Billy, Frank Vitelli, AndrewFerraro, Sue Wessel, David P. Dragosin, Emmanuel R. Lewis,James A. Martell, Robert McNelis, Members of Board ofDirectors of Clairton City School District
NO. 97-3572
United States Court of Appeals,Third Circuit.
January 29, 1999

1
Appeal From:  W.D.Pa.


2
Affirmed.